DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 9/2/2021, and any subsequent filings.
Notations “C_L_”; “Pr”; and “Pg” are used to indicate column_lines_; paragraph; and page respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on 6/7/2021 is acknowledged.

Claim Status
 Claims 1-23 stand restricted. Claims 13-23 are withdrawn. Claims 1-23 are pending.

Response to Arguments
Applicant's arguments filed on 9/2/2021 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims. 

Applicant’s arguments, see Arguments/Remarks, filed 9/2/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objection of claim 11 has been withdrawn. 

Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first dedicated feed port…a second dedicated feed port” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 5 indicates “a plurality of filtration elements.” However, claim 1 indicates in line 6-7 that “at least one filtration element.” Therefore, claim 1 only requires only one filtration element. The Examiner notes that when there is only one filtration element (as required by claim 1); claim 5 does not provide a clear limiting embodiment as the claim from which it depends upon does not require a plurality of filtration elements. 
Claim 6 recites a four to twelve filtration elements, and thus contains a similar interpretation as claim 5.
Claim 7 recites “a plurality of filtration units.” However, claim 1, indicates that “the filtration system comprises at least one filtration unit.” Thus, the Examiner notes that when there is only one filtration unit 
 Dependent claims not recited above, requires all of the elements of the claim from which it depends upon. Thus have the same claim interpretation.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 14-16 recites “a first dedicated feed port…a second dedicated feed port.” The Examiner notes that it is unclear where or what the dedicated feed ports are, and has looked into Applicant’s original disclosure for guidance. However, Applicant’s original disclosure does not add further clarification on what or how there are dedicated feed ports, as the interior of the filtration vessel 1 has an interior of multiple filtration elements 2 and 2’; however, also share the same interior space of filtration vessel 1. 
Claim 2 recites “at a first end and a second end.” It is unclear if the first and second ends of claim 2 are a different or same “first end thereof and a second end thereof” as recited in claim 1 line 11-12.
Claim 3 recites “a first and a second back-wash cycle.” It is unclear if the recited cycles of back-wash in claim 3 are the same or different first and second back-wash cycles recited in claim 1.
Claim 3 recites “and performing the back-wash cycles”. It is unclear which backwash cycles are being referred to. 
Claim 4 line 2-3 recites “a first filtration element”
Claim 5 recites “a plurality of filtration elements each having a first back-wash cycle and a second back-wash cycle.” It is unclear if the first and second back-wash cycles of claim 5 are the same or different back-wash cycles recited in claim 1.
Claim 6 recites “a first and a second back-wash cycle.” It is unclear if the back-wash cycles recited are the same or different as the back-wash cycles recited in claim 1.
Claim 7 recites “first and second back-wash cycles.” It is unclear if the back-wash cycles recited in claim 7 are the same or different back-wash cycled recited in claim 1.
Dependent claims are rejected for their dependency on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US2002/0117438; hereinafter “Blume”) in view of Gruett et al. (US2015/0090663; hereinafter “Gruett”).
Applicant’s claims are directed towards a method.
Regarding claims 1-7 and 11; Blume discloses a method of operating a filtration system, the method comprising: 
A) feeding, during filtration, feed water containing suspended particulate material to an inside of each of a plurality of hollow fibres (See Blume Fig. 2, Pr28; capillary filtration membrane 121 are hollow fiber membranes) through a first inlet and a second inlet of each of the hollow fibres while simultaneously removing filtrate from an outside of the hollow fibres through an outlet of at least one filtration element (See Blume Fig. 2 Pr23; a liquid to be filtered goes through feed connection 210 and exits through the permeate discharge compartment 140. Both ends of the hollow fibers remain open to receive or discharge fluid from the membranes, i.e. there are two ends. Fig. 3-4, Pr29 there are discharge pipes 141 that allow a portion of the liquid to be filtered through to the permeate discharge compartment 140.), 
B) wherein the filtration system comprises at least one filtration unit including a filtration vessel, wherein the filtration vessel contains the at least one filtration element (See Blume Fig. 1-2, Pr28; pressure vessel 200 that includes filter housing 110, with filtration elements of at least two different membrane modules 101/102 that further contain membrane compartment 120), wherein the at least one filtration element comprises the plurality of the hollow fibres (See Blume Fig. 2, Pr28; capillary filtration membrane 121 are hollow fiber membranes), wherein each hollow fibre has the first inlet at a first end thereof and the (See Blume Fig. 2; Pr23, 28; a liquid to be filtered goes through feed connection 210 and exits through the permeate discharge compartment 140. Both left and right ends of the hollow fibers remain open to receive or discharge fluid from the membranes, i.e. there are two ends to the fibers.), wherein first inlet and the second inlet of each hollow fibre are in fluid communication with the inside of the hollow fibre (See Blume Fig. 2-4, Pr28-29; both ends of the hollow fibers remain open to receive or discharge fluid from the membranes. This indicates that the hollow ends must be able to fluidically communicate with the interior of the membranes in order to filter the incoming fluid.), wherein the first inlets of the plurality of hollow fibres are fluidly connected to a first dedicated feed port in the filtration vessel (See Blume Fig. 2-4; Pr. 28-29; the liquid to be filtered flows into the capillary filtration membranes 121 from one end of the filtration elements. Thus, the openings right at the end of the first inlet is seen to be the first feed port.) and the second inlets of the plurality of hollow fibres are fluidly connected to a second dedicated feed port in the filtration vessel (See Blume Fig. 2-4; Pr. 28-29; the other end of the filtration membranes 121 may also receive or discharge fluid from the membranes. Thus, the other openings at the other end of the filtration membranes are seen to be the first feed port.), wherein the first dedicated feed port and the second dedicated feed port are arranged in the filtration vessel at or near the first and second ends, respectively, of the hollow fibres (See Blume Fig. 2-4; both ends of the filtration membranes has the feed ports enter or remove fluid at the openings of the first and second inlets), and wherein the outlet of the at least one filtration element in is fluid communication with the outside of the hollow fibres and an outlet of the filtration unit, wherein the outlet of the filtration unit is at or near an end of the filtration vessel (See Blume Fig. 2-4, Pr28-29; the hollow ends must be able to fluidically communicate with the interior of the membranes in order to filter the incoming fluid. Permeate discharge pipes 141 reaches the discharge compartment 140 and subsequently discharged to the filtrate 220. The filtrate connection 220 is further located near the filtration vessel 200); and 
C) feeding, during back-washing, back-wash water to the outside of the hollow fibres through the outlet of the at least one filtration element and the outlet of the filtration unit (See Blume Pr35; reversing the liquid flow (i.e. backwashing) the membrane modules. Flushing liquid is fed through the filtrate connection 220 and permeate discharge compartments 140 which goes through the capillary filtration membranes 121.)
D) discharging, in a first back-wash cycle, back-wash water containing entrained particulate material from the inside of the hollow fibres through the first inlets thereof and the first dedicated feed port (See Blume Pr35-36; Flushing liquid is fed through the filtrate connection 220 and permeate discharge compartments 140 which goes through the capillary filtration membranes 121. The contamination that is retained in and/or on the membrane wall when filtering is now flushed from and/or off the membrane wall and is discharged through the capillary filtration membranes 121. The contamination is subsequently discharged from the pressure vessel in flushing direction through a following membrane module.).
Blume does not disclose E) discharging, in a second back-wash cycle, back-wash water containing entrained particulate material from the inside of the hollow fibres through the second inlets thereof and the second dedicated feed port, wherein the first and second back-wash cycles may be performed sequentially in either order. 
Gruett relates to the prior art by being in the methods of fluid treatment for filtering processes to treat the fluids (See Gruett Pr2, abstract). Gruett further discloses the filtering system to contain multiple backwash cycles (See Gruett Fig. 12, Pr57). Gruett’s invention allows for a modified, additional or alternate backwash cycle to be incorporated in a single flow treatment apparatus (See Gruett Pr57-58). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Blume’s filtering system that utilizes multiple membrane modules and backwashes the modules to remove the particulates, with Gruett’s method of multiple backwash cycles that will backwash and remove contaminants (See Gruett Fig. 12, Pr57-58/63-64), in order to sufficiently clean a filter during excessively high water usage (See Gruett Fig. 12, Pr57), which will further decrease the pressure drop across the multiple membrane system and improve the cleaning capabilities. Since Blume indicates the membrane module that is furthers from the feed connection is difficult to backwash (See Blume Pr7), thus having multiple backwash cycles that are calculated by Gruett may further clean the clogged modules. 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The method of claim 1, wherein the at least one filtration element has a first outlet and a second outlet arranged at a first end and a second end, respectively, thereof; and, during filtration, removing filtrate from the outside of the hollow fibres simultaneously through both the first and second outlets of the at least one filtration element (See Blume Fig. 2 Pr23; a liquid to be filtered goes through feed connection 210 and exits through the permeate discharge compartment 140. Both ends of the hollow fibers remain open to receive or discharge fluid from the membranes, i.e. there are two ends. Fig. 3-4, Pr29 there are discharge pipes 141 that allow a portion of the liquid to be filtered through to the permeate discharge compartment 140. Fig. 2; the permeate discharge 140 allows fluid to enter through the center from either ends of the capillary filtration membrane).
Claim 3: The method of claim 1, wherein the filtration vessel of the at least one filtration unit contains a plurality of filtration elements each having a first and a second back-wash cycle, and performing the back-wash cycles for the plurality of filtration elements sequentially in any order (See combination supra. See Blume Fig. 1-2, Pr28; pressure vessel 200 that includes filter housing 110, with filtration elements of at least two different membrane modules 101/102 that further contain membrane compartment 120. See Gruett Fig. 12, Pr57; multiple backwash cycles).
Claim 4: The method of claim 3, wherein the filtration vessel of the at least one filtration unit contains a first filtration element having as the first back-wash cycle, Cycle A, and as the second back-wash cycle, Cycle B, and a second filtration element having as the first back-wash cycle, Cycle C, and as the second back-wash cycle, Cycle D (See combination supra with having a plurality of backwash cycles. See Blume Pr35-36, 28; modules 101 and 102 contain eight capillary filtration membranes 121. The filtration membranes undergo the plurality of backwash cycles as indicated in the combination above. During backwash, the flushing liquid is fed through the filtrate connection 220 and permeate discharge compartments 140 which goes through the capillary filtration membranes 121. See Gruett Fig. 12, Pr57; multiple backwash cycles), and:
(i) in Cycle A, feeding the back-wash water to the outlet of the first filtration element via the outlet of the filtration unit and removing back-wash water containing entrained particulates from the first inlets of the first filtration element via the first dedicated feed port (See Blume Fig. 1-2; module 101 has backwash fluid entering the permeate discharge pipe 140, which then removes particles from both left and right ends of the filtration membrane, i.e. first and second ends, through the capillary filtration membranes 121);
(ii) in Cycle B, feeding the back-wash water to the outlet of the first filtration element via the outlet of the filtration unit and removing back-wash water containing entrained particulates from the second inlets of the first filtration element via the second dedicated feed port (See Blume Fig. 1-2; module 101 has backwash fluid entering the permeate discharge pipe 140, which then removes particles from both left and right ends of the filtration membrane, i.e. first and second ends, which goes through the capillary filtration membranes 121);
(iii) in Cycle C, feeding the back-wash water to the outlet of the second filtration element via another outlet of the filtration unit, wherein the another outlet of the filtration unit is at or near another end of the filtration vessel, and removing back-wash water containing entrained particulates from the first inlets of the second filtration element via the first dedicated feed port (See Blume Fig. 1-2; module 102 has backwash fluid entering the permeate discharge pipe 140, which then removes particles from both left and right ends of the filtration membrane, i.e. first and second ends, which goes through the capillary filtration membranes 121); and,
(iv) in Cycle D, feeding the back-wash water to the outlet of the second filtration unit via the another outlet of the filtration unit and removing back-wash water containing entrained particulate from the second inlets of the second filtration element via the second dedicated feed port (See Blume Fig. 1-2; module 102 has backwash fluid entering the permeate discharge pipe 140, which then removes particles from both left and right ends of the filtration membrane, i.e. first and second ends, which goes through the capillary filtration membranes 121); and,
wherein performing Cycles A to D is effected sequentially in any order (See Blume Fig. 1-2; the backwash fluid enters through permeate discharge 140 passes through module 101 before passing through module 102, i.e. sequentially).
Claim 5: The method of claim 1, wherein the filtration vessel contains a plurality of filtration elements each having a first back-wash cycle and a second back-wash cycle, and performing the first back-wash cycles for each of the filtration elements simultaneously and performing the second back-wash cycles for each of the filtration elements simultaneously, in either order (See combination supra. See Blume Pr35-36; Flushing liquid is fed through the filtrate connection 220 and permeate discharge compartments 140 which goes through the capillary filtration membranes 121. The contamination that is retained in and/or on the membrane wall when filtering is now flushed from and/or off the membrane wall and is discharged through the capillary filtration membranes 121. The contamination is subsequently discharged from the pressure vessel in flushing direction through a following membrane module. See Gruett Fig. 12, Pr57; multiple backwash cycles).
Claim 6: The method of claim 1, wherein the filtration vessel contains from four to twelve filtration elements each having a first and a second back-wash cycle, and backwashing the filtration elements in two or more subsets each subset comprising at least two filtration elements and backwashing the two or more subsets successively in any order by performing the first back-wash cycles for each subset of filtration elements simultaneously and performing the second back-wash cycles for each subset of filtration elements simultaneously in either order (See combination supra. See Blume Pr35-36, 28; modules 101 and 102 contain eight capillary filtration membranes 121. The filtration membranes undergo the plurality of backwash cycles as indicated in the combination above. During backwash, the flushing liquid is fed through the filtrate connection 220 and permeate discharge compartments 140 which goes through the capillary filtration membranes 121. See Gruett Fig. 12, Pr57; multiple backwash cycles).
Claim 7: The method of claim 1, wherein the filtration system comprises a plurality of filtration units and the filtration vessels of the plurality of filtration units each contain a plurality of filtration elements located at first, second and optional successive positions in the filtration vessels (See Blume Fig. 1-2, Pr28; pressure vessel 200 that includes filter housing 110, with filtration elements of at least two different membrane modules 101/102 that further contain membrane compartment 120. Blume Fig. 3-4; within the membrane compartment 120 there are a plurality of capillary filtration membranes 121 that have two ends that are located within different positions within the membrane modules 101/102 and within membrane compartment 120.), each filtration element having first and second back-wash cycles (See combination supra. See Gruett Fig. 12, Pr57; multiple backwash cycles. See Blume Pr35; reversing the liquid flow (i.e. backwashing) the membrane modules. Flushing liquid is fed through the filtrate connection 220 and permeate discharge compartments 140 which goes through the capillary filtration membranes 121.), and wherein one or more of the filtration units are back-washed by performing: the first back-wash cycles for (See combination supra that indicates utilizing a plurality of backwash cycles. See Blume Fig. 2-4, Pr35; reversing the liquid flow (i.e. backwashing) the membrane modules. Flushing liquid is fed through the filtrate connection 220 and permeate discharge compartments 140 which goes through the capillary filtration membranes 121, which then exits from either the first or second ends of the capillary filtration membrane. The subsequent backwash cycles will flow through the capillary filtration membranes 121, and also flow through either ends.).
Claim 11: The method of claim 7, wherein the plurality of the filtration units are arranged in a rack comprising two or more banks of filtration units and the banks of filtration units are back-washed sequentially in any order (See Blume Pr26,28, Fig. 1-2; pressure vessel 200 that includes filter housing 110, with filtration elements of at least two different membrane modules 101/102 that further contain membrane compartment 120. There are further a plurality of membrane modules 100 that are sequentially aligned. Fig. 2 further shows the fluid being washed sequentially through a subsequent membrane module.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US2002/0117438) in view of Gruett et al. (US2015/0090663) as applied to claim 7 above, and further in view of Hu et al. (US2012/0094361; hereinafter “Hu”).
Applicant’s claims are directed towards a method.
Regarding claim 8; the combination of Blume and Gruett the method of claim 7 (See combination supra). The combination however does not disclose further comprising back-washing of the filtration element of each filtration unit every 50 to 60 minutes.
Hu relates to the prior art by having a membrane filtration that utilizes a hollow-fiber membrane (See Hu Pr 7, 23), and further discloses that the backwash cycle is performed every 50, 55, or 60 minutes, or at any desirable minute interval between 10 and 60 minutes. It is further understood that the backwash interval depends on how fast the flux decline is (See Hu Pr 11, 50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes a hollow fiber membrane with a backwash cycle to incorporate Hu’s suitable backwash frequency of 50-60 minutes, in order to appropriately unclog the fiber membrane depending on how fast the flux decline is (See Hu Pr 11, 50). Since flux determines the average flow rate of the permeate through the membrane, a decline in flux will indicate a lower flow rate through the permeate (i.e. clogged membrane or pressure drop across the filtering module). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US2002/0117438) in view of Gruett et al. (US2015/0090663) as applied to claim 7 above, and further in view of Hu et al. (US2012/0094361; hereinafter “Hu”).
Applicant’s claims are directed towards a method.
Regarding claim 9; the combination of Blume and Gruett discloses the method of claim 7 (See combination supra), wherein, during filtration, providing the feed water for the plurality of filtration units at a pressure in the range of 2 to 10 bar gauge (See Blume Pr 39; axial flow of the feed through the apparatus can be operated at about 10 psig).
The combination does not disclose a flow rate of feed water to the first and second inlets of the hollow fibres of each of the plurality of filtration elements in the range of 1.4 to 2.5 m3/hour. The combination does however indicate that the flow rate of the system can be monitored on the screen (See Gruett Fig. 10A/B, Pr 49). Furthermore, the combination indicates a concern regarding the system pressure (See Blume Pr 12-13; seeks to mitigate pressure problems associated with hollow fiber membranes and their filtration capabilities. Pr. 21 decrease the decline in performance due to pressure reduction. Pr 29; difference in pressure over the membrane wall allow a portion of the liquid (to be filtered) to pass through the membrane wall. Pr 30; pressure drop across the membrane will affect the amount of filtered fluid to pass through).
Hu relates to the prior art by having a membrane filtration that utilizes a hollow-fiber membrane (See Hu Pr 7, 23), and further discloses that the filtering flow rate can range from 1 to 5,000 L/hr (i.e. 0.001-5 m3/hr) (See Hu Pr 49).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes a hollow fiber membrane with a feed connection, to incorporate Hu’s flow rate of 1 to 5,000 L/hr (i.e. 0.001-5 m3/hr) (See Hu Pr 49, 100), in order to provide the system with a suitable flow rate to filter a fluid, since the combination indicates a concern regarding the system pressure when utilizing a hollow fiber membrane and seeks to mitigate pressure reduction across the membranes. Flux is defined as the flow rate across the area of a membrane, thus an increase in flow rate will yield a higher flux, which further decreases the pressure reduction across multiple membranes due to the increased flow rate across the membranes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US2002/0117438), Gruett et al. (US2015/0090663), and Hu et al. (US2012/0094361) as applied to claim 9 above, and further in view of Ikeda et al. (US2018/0028980; hereinafter “Ikeda”) and Wise et al. (NPL - HYDRAULIC CLEANING METHODS FOR CERAMIC MEMBRANES – A MORE CONVENTIONAL APPROACH TO FACILITATE RETROFITS; hereinafter “Wise”).
Applicant’s claims are directed towards a method.
Regarding claim 10; the combination of Blume, Gruett, and Hu discloses the method of claim 9 (See combination supra). The combination does further indicate utilizing a backwashing step to clear the trapped particles from the hollow fiber membrane (See Blume Pr35-36; Flushing liquid is fed through the filtrate connection 220 and permeate discharge compartments 140 which goes through the capillary filtration membranes 121. The contamination that is retained in and/or on the membrane wall when filtering is now flushed from and/or off the membrane wall and is discharged through the capillary filtration membranes 121. The contamination is subsequently discharged from the pressure vessel in flushing direction through a following membrane module.).
The combination does not disclose further comprising, during back-washing, providing the back-wash water for the at least one filtration unit at a pressure in the range of 1.5 to 3.0 bar gauge and a flow rate of the back-wash water to the at least one filtration element during either the first back-wash cycle or the second back-wash cycle in the range of 40 to 50 m3/hour.
Ikeda relates to the prior art by disclosing a hollow-fiber membrane system that contains a backwashing step (See Ikeda Pr 14, 12, 36), and further discloses that the backwashing water flow rate can be 2-10 times the filtration flow rate by volume (See Ikeda Pr 87; the filtration flow rate of the combination of 1-5000 L/hr is equivalent to 0.001-5 m3/hr. At 200% (2 times) is 0.002-10 m3/hr; while 10,000% (10 times) is 0.01-50 m3/hr).
Wise relates to the prior art by disclosing hollow fiber membranes that are backwashed (See Wise Pg3Pr1). Wise further discloses a backwash pressure of 2-3 bar (See Wise Table 2; backwash pressure operated in Test #1 of 2-3 bar), and that the backwash flow rates have a wide range of variation between manufacturers of 10% to 400% of the filtration flow rate (See Wise Pg3Pr1). Backwashing (i.e. pumping the permeate in reverse direction through the module to remove suspended solids built up during filtration) is solely relied on to remove suspended solids between filtration cycles (See Wise Pg3Pr1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering system of hollow fiber membranes and utilizes a backwashing cycle to incorporate a suitable backwash flow rate of Ikeda and pressure of Wise, in order to appropriately clean the hollow fiber membranes, as Wise indicates that backwashing is solely relied upon to remove suspended solids between filtration cycles (See Wise Pg3Pr1). Thus, insufficient flow rates and pressure will provide an unsuitable backwash cleaning, resulting in poor membrane performance during filtration. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US2002/0117438) in view of Gruett et al. (US2015/0090663) as applied to claim 1 above, and further in view of Cote et al. (US2018/0037473; hereinafter “Cote”).
Applicant’s claims are directed towards a method.
Regarding claim 12; the combination of Blume and Gruett discloses the method of claim 1 (See combination supra). The combination does not disclose further comprising periodically adding at least one cleaning chemical to the back-wash water, wherein the cleaning chemical is selected from: (1) acids for removing inorganic mineral scales from the filtration system; (2) bases that target organic species that foul the membrane; (3) oxidants or disinfectants for removing organic materials or biofilms from the membranes; and, (4) surfactants to remove organic materials and inert particles from the membranes.
Blume does however, indicates a problem with pressure drop across the multiple filtering modules (See Blume Pr 30). Pressure drops across a membrane may affect the filtration capability as well as the overall performance of the filtration vessel.
Cote relates to the prior art by being in the field of water treatment within membrane filtration (See Cote Pr 2,29,69), and further discloses that the backwash water was periodically provided with an oxidant and/or chlorine. The oxidant and/or chlorine was effective in improving the flux (i.e. the flow of a fluid across a membrane) and to condition the biofilm or fouling layer on a membrane to make it more permeable (See Cote Pr 29).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that indicates a concern regarding the pressure drop across hollow fiber membranes utilized in multiple filtering modules (See Blume Pr 30) that further incorporates a backwashing method, with Cote’s utilization of a backwashing fluid which incorporates chlorine or an oxidant, in order to improve the flux (i.e. the flow of a fluid across a membrane) and to condition the biofilm or fouling layer on a membrane to make it more permeable (See Cote Pr 29). The increase in flux and permeability across the membrane would therefore help further mitigate issues arising from potential pressure drops.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779